DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shoulder having a stepped section must be shown or the features canceled from claim 14.  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nose comprising an annular recess in the seal surface for storing a lubricant and the recess being located between the proximal section and the distal portion must be shown or the features canceled from claim 16.  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 5 – S121’; S122’; S221’;S222’.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The abstract of the disclosure is objected to because the abstract should not use legal phraseology:
Line 1 – “comprising”.
Line 2 – “comprising”.
Line 3 – “comprising” and “comprises”.
Line 1 – “comprising”.
Line 1 – “comprises”.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The following reference characters are shown in the drawings and not mentioned in the description:  Figure 5 – S121’; S122’; S221’;S222’.
Page 9, line 32 – replace “SP” with --PS--.
Page 9, line 33 – replace “SD” with --DS--.
Page 9, line 35 – replace “SD” with --DS--.
Correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 5 – replace “the” before “axis” with --an--.
Line 17 - replace “the” before “end” with --an--.
Correction is required.

Claim 2 is objected to because of the following informalities:
Line 1 - replace “the” before “aperture” with --an--.
Line 2 - replace “the” before “aperture” with --an--.
Correction is required.

Claim 4 is objected to because of the following informalities:
Line 1 - replace “the” before “angle” with --an--.
Line 2 – replace “the” before “axis” with --an--.
Line 3 - replace “the” before “angle” with --an--.
Line 3 – replace “the” before “axis” with --an--.


Claim 8 is objected to because of the following informalities:
Line 1 - replace “the” before “radius” with --a--.
Correction is required.

Claim 9 is objected to because of the following informalities:
Lines 4-5 – replace “the” before “axis” with --an--.
Correction is required.

Claim 10 is objected to because of the following informalities:
Line 1 - replace “the” before “aperture” with --an--.
Line 2 - replace “the” before “aperture” with --an--.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 14, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillot WIPO Patent No. WO 2009/083523 A1.

With regard to claim 1, and as seen in Figure 1, Gillot discloses a threaded joint for oil and gas pipes, the joint comprising a female part (at 2) and a male part (at 1), wherein a coupling direction (from X-X’) between the male part and the female part and a coupling configuration (see Figure 1) are defined, the male part (at 1) having a nose (at 6), wherein the female part (at 2) is a joint tubular body comprising a coupling section (section at 4) which internal surface is threaded (at 4), the axis (X-X’) of the tubular body having the coupling direction, a seal section (at 10) which prolongs the coupling section in the coupling direction with a decreasing diameter in the coupling direction, the seal section having an internal sealing surface (at 11) and a 
-  the internal sealing surface of the female part is made of conical sections (at 11, 9));
-  the seal surface of the male part comprises a proximal portion (proximal portion at 7) closer to the first section and a distal portion (distal portion at 9) closer to the end
-  the proximal portion having a conical surface (at 7) which forms, in the coupling configuration, a first seal with one of the conical sections (at 11) of the internal sealing surface of the female part;
-  the distal portion having a convex surface (at 9) which forms, in the coupling configuration, a second seal with the other conical section (at 12) of the internal sealing surface of the female part.

With regard to claim 6, and as seen in Figure 1, Gillot discloses wherein the conical sections (at 11, 12) of the sealing surface of the female part have a different angle.

With regard to claim 7, Gillot discloses wherein the convex surface (at 9) is a toroid section (page 8, lines 1-3).



With regard to claim 15, and as seen in Figure 1, Gillot discloses wherein the female part and the male part are respectively the box and the pin of a premium connection (page 1, lines 13-16).

With regard to claim 17, Gillot discloses an oil or gas pipe comprising joints according to claim 1 (page 1, lines 11-12).

Claim(s) 9, 14, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al U.S. Patent Application Publication No. 2011/0241340 A1.

With regard to claim 9, and as seen in Figures 1A-1B, Okada et al disclose a threaded joint for oil pipes, the joint comprising a female part (2) and a male part (at 1), wherein a coupling direction (direction of 1 inserted into 2) between the male part and the female part and a coupling configuration (see Figure 1A) are defined, the male part (at 1) having a nose (at 14), wherein the female part (at 2) is a joint tubular body comprising a coupling section (section at 32) which internal surface is threaded (at 32), the axis (axis from 1 inserted into 2) of the tubular body having the coupling direction, a seal section (at 18, 25) which prolongs the coupling section in the coupling direction with a decreasing diameter in the coupling direction, the seal section having an internal sealing surface (at 18, 25) and a shoulder (at 24) at the end of the seal section for abutting the nose (at 14) of the male part in the coupling configuration and wherein the male 
-  the seal surface of the male part is made of a proximal conical section (at 13) closer to the thread, and a distal section (at 15) closer to the male part nose;
-  the internal sealing surface of the female part comprises a proximal section portion (portion at 18) closer to the thread and a distal section portion (portion at 25) closer to the shoulder;
-  the proximal section portion of the female part being a conical surface (at 18) which forms, in the coupling configuration, a first seal with the proximal conical section of the male part;
-  the distal section portion of the female part having a convex surface (at 25, also see RB in Figure 3B, paragraph 34, lines 3-7) which forms, in the coupling configuration, a second seal with the distal section of the male part.

With regard to claim 14, and as seen in Figures 1A-1B, Okada et al disclose wherein the shoulder (at 24) has a straight section.

With regard to claim 15, Okada et al disclose wherein the female part and the male part are respectively the box and the pin of a premium connection (see paragraph 2).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillot.

With regard to claim 2, Gillot discloses the claimed invention but does not disclose that the aperture angle of the conical surface of the proximal portion of the male part and the aperture angle of a proximal conical section of the female part are different.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the aperture angle of the conical surface of the proximal portion of the male part and the aperture angle of a proximal conical section of the female part be different to ensure a tighter seal and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 3, Gillot discloses the claimed invention but does not disclose that the angle of the conical surface of the proximal portion is greater than the angle of the proximal conical section of the female part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angle of the conical surface of the proximal portion be greater than the angle of the proximal conical section of the female part to ensure a tighter seal and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 4, Gillot discloses the claimed invention but does not disclose that the angle formed by the generatrix and the axis of the cone section of the female part is comprised between 10° and 20° and the angle formed by the generatrix and the axis of the cone section of the proximal portion of the male part is comprised between 10° and 20°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angle formed by the generatrix and the axis of the cone section of the female part be comprised between 10° and 20° and the angle formed by the generatrix and the axis of the cone section of the proximal portion of the male part be comprised between 10° and 20°to ensure a tighter seal and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the conical sections of the sealing surface of the female part belong to the same cone to allow for an easier connection and manufacturing and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regard to claim 8, Gillot discloses the claimed invention but does not disclose that the radius of a circle which generates the toroid section is comprised between 45 and 70 cm, and is preferably of 50 cm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the radius of a circle which generates the toroid section be comprised between 45 and 70 cm, and be preferably of 50 cm to allow for an easier connection and manufacturing and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regard to claim 16, Gillot discloses the claimed invention but does not disclose that the nose comprises an annular recess in the seal surface for storing a lubricant, the recess being located between the proximal section and the distal portion.  Adding an annular recess to the nose seal surface area would provide a location to add a lubricant and prevent galling and keep a smoother threaded connection.
.

Claim(s) 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al.

With regard to claim 10, Okada et al disclose the claimed invention but do not disclose that the angle of the conical surface of the proximal conical section of the male part and the angle of a proximal section of the female part are different.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angle of the conical surface of the proximal conical section of the male part and the angle of a proximal section of the female part be different to ensure a tighter seal and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 11, Okada et al disclose the claimed invention but do not disclose that the angle of the conical surface of the proximal section portion of the female part is greater than the angle of the proximal conical section of the male part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the angle of the conical surface of the proximal section portion of the female part be greater than the angle of the proximal conical section of the male In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 12, Okada et al disclose the claimed invention but do not disclose that the conical sections of the sealing surface of the male part belong to the same cone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the conical sections of the sealing surface of the male part belong to the same cone to allow for an easier connection and manufacturing and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regard to claim 13, Okada et al disclose the claimed invention but do not disclose that the convex surface is a toroid section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the convex surface be a toroid section to allow for an easier connection and manufacturing and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regard to claim 16, Okada et al disclose the claimed invention but do not disclose that the nose comprises an annular recess in the seal surface for storing a lubricant, the recess being located between the proximal section and the distal portion.  Adding an annular recess to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an annular recess to the nose seal surface area to provide a location to add a lubricant and prevent galling and keep a smoother threaded connection.

Conclusion
Oshima, Takano, Okada, Macarthur, Reusser, Furgerson, Dutilleul, Sugino, Charvet-Quemin and Gillot are being cited to show examples of threaded joints with female and male parts with coupling and sealing sections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679